ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 7 is objected to because of the following informalities: the last line of claim 7 should be ended with a period. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a query device, a judger, a color mode acquirer in claim 9; the query device in claims 10, 11; a compensator in claim 13; a display mode setter in claims 15, 20; an identity information acquirer in claim 16; the color mode acquirer in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
According to the specification of the instant application, page 30, the corresponding structure of the claim limitations above is “"Modules", "devices" and the like in various embodiments may be implemented by using hardware units, software units, or a combination thereof. Examples of hardware units may comprise devices, components, processors, microprocessors, circuits, circuit elements (e.g., transistors, resistors,  capacitors,  inductors,   etc.),   integrated  circuits, application-specific integrated circuits (ASICs), programmable logic 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 15, 16, 17, 19, 20, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20150192776).
Regarding claim 1, Lee discloses A method for controlling display of an augmented reality device (Lee, “[0079] In the color blindness correction mode, the glasses may be partially , comprising: 
querying, by a control device, a preset data set to obtain color vision sensitivity information corresponding to acquired identity information of a user of the augmented reality device; judging, by the control device, whether the user is a color recognition disorder patient according to obtained color vision sensitivity information (Lee, “[0086] For example, the electronic glasses 710 may transmit a request message to the server 106 or the smart phone 720. This request message may contain user identification information. In response to the request message, the server 106 or the smart phone 720 may retrieve, from a database thereof, color information for correction of color blindness corresponding to the user identification information and then transmit a response message containing the retrieved information to the electronic glasses 710”. Therefore, the color information for correction of color blindness corresponding to the user identification information indicates whether the user is a color recognition disorder patient); 
acquiring, by the control device, a personalized color display mode corresponding to the color vision sensitivity information as a target color display mode when the user is judged as a color recognition disorder patient; and providing, by the control device, the augmented reality device with the target color display mode so that the augmented reality device employs the target color display mode to display an image (Lee, “[0079] In response to the request for correction of color blindness, the AP 210 may operate the electronic glasses in a color blindness correction mode (i.e., a glasses mode for a color -blind person). In response to the request for correction of color blindness, at step 530, the AP 210 may control the panel 262 .
Regarding claim(s) 9, it is interpreted and rejected for the same reasons set forth in claim(s) 1.
Regarding claim 8, Lee discloses The method according to claim 1.
Lee further discloses Lee further discloses acquiring, by the control device, a standardized color display mode corresponding to the color vision sensitivity information as the target color display mode when the user is not judged as a color recognition disorder patient (Lee, “[0089] electronic glasses and operating methods thereof in accordance with the disclosure may perform correction of color blindness on an as-needed basis, and may switch operating modes between a color blindness correction mode and a non-colorblindness correction mode. In this manner, a user may selectively utilize the color blindness correction mode. In addition, different users with different degrees/types of color vision deficiencies may each use the electronic glasses in a mode optimized for their own vision”. Therefore, a non-colorblindness correction mode is acquired when the user doesn’t have color vision deficiencies).
Regarding claim 15, Lee discloses An augmented reality device (Lee, “[0079] In the color blindness correction mode, the glasses may be partially transparent, i.e., the glasses are in a , comprising: 
a display configured to display an image in a color display mode; and a display mode setter configured to set a color display mode for the display (Lee, “[0082] in response to a user request, the AP 210 may change an operating mode of the electronic glasses from a transparent mode to a display mode, from a transparent mode to a color blindness correction mode, from a display mode to a transparent mode, from a display mode to a color blindness correction mode, from a color blindness correction mode to a transparent mode, or from a color blindness correction mode to a display mode”), the color display mode comprising at least one personalized color display mode in a case where a user of the augmented reality device is a color recognition disorder patient and a standard color display mode in a case where the user is a normal color recognizer(Lee, fig.2, “[0089] As discussed hereinabove, electronic glasses and operating methods thereof in accordance with the disclosure may perform correction of color blindness on an as-needed basis, and may switch operating modes between a color blindness correction mode and a non-colorblindness correction mode. In this manner, a user may selectively utilize the color blindness correction mode. In addition, different users with different degrees/types of color vision deficiencies may each use the electronic glasses in a mode optimized for their own vision”); 
wherein the display mode setter is configured to receive a target color display mode from a control device and set it as a color display mode for the display, the target color display mode corresponding to color vision sensitivity information of the user of the augmented reality device (Lee, “[0079] In response to the request for correction of color blindness, the AP 210 may operate the electronic glasses in a color blindness correction mode .
Regarding claim 16, Lee discloses The augmented reality device according to claim 15.
Lee further discloses an identity information acquirer configured to collect user's identity information, and provide the collected user's identity information to the control device, so that the control device, based on the collected user's identity information, queries for the color vision sensitivity information corresponding thereto (Lee, “[0086] For example, the electronic glasses 710 may transmit a request message to the server 106 or the smart phone 720. This request message may contain user identification information. In response to the request message, the server 106 or the smart phone 720 may retrieve, from a database thereof, color information for correction of color blindness corresponding to the user identification information and then transmit a response message containing the retrieved information to the electronic glasses 710”. Therefore, the color information for correction of color blindness corresponding to the user identification information indicates whether the user is a color recognition disorder patient).
Regarding claim 17, Lee discloses The augmented reality device according to claim 15.
On the other hand, Lee fails to explicitly disclose but Yang discloses a detector configured to detect ambient brightness information and user's visual field environment color information, and provide the detected information to the control device so that the control device generates a compensated data signal for each sub-pixel of the image based on the color vision sensitivity information and the ambient brightness information and the user's visual field environment color information; wherein the display is further configured to employ the received target color display mode to display the image based on the compensated data signal (Yang, fig.3, “[0027] The video frame data is input to an external environment condition calculating unit at step 300, external brightness and colors are measured, and color compensation for the color-blind driver is performed in a color compensation unit according to a result of the measurement at step 500. [0028] First, Red (R), Green (G) and Blue (B) colors are extracted from the input video frame data at step 510, and external brightness information and an external color are extracted from the input video data at steps 520 and 525. In this case, the external brightness is calculated from R, G and B color signals that are separated from the reference image piece of the input video data, and the external color is obtained by calculating the average of R, G and B on the reference image piece. Thereafter, the color is compensated for to adjust it to a color range preferred by the driver at step 530. Thereafter, the color compensation for the color-blind driver is performed by inputting the external brightness and the external color extracted as described above, and the preferred color range and degree of the driver's color blindness at step 540. In this case, the driver's preference is considered when the color-compensated video is displayed at step 550 and color information is displayed at step 600. [0032] For color compensation according to the reference color, the difference values between the external colors and the reference colors are compared, and R, G and B difference values in pixels are calculated, so that Equation 6 is obtained”. Therefore, R, G and B in each pixel correspond to a plurality of sub-pixels”). The same motivation of claim 5 applies here.
Regarding claim 19, Lee discloses The augmented reality device according to claim 17.
 augmented reality glasses as a body, the augmented reality glasses comprising a glasses frame and lenses disposed on the glasses frame, wherein the display, the display mode setter, the identity information acquirer and the detector are all placed on the glasses frame (Lee, figs.2&6, “[0007] According to embodiments of this disclosure, provided are electronic glasses that include a display; at least one of an input unit configured to recognize a user request and a communication module configured to receive a user request from an external device; and a processor configured to operate the electronic glasses in one of a display mode, a transparent mode, and a color blindness correction mode in response to the user request. [0076] the lenses of the glasses may be designed to correct vision in a conventional sense (e.g., focus), and/or may be designed as sunglasses to attenuate all wavelengths of light”).
Regarding claim 20, Lee discloses the control device according to claim 9.
Lee further discloses an augmented reality device (Lee, “[0079] In the color blindness correction mode, the glasses may be partially transparent, i.e., the glasses are in a transparent state in which certain colors of light are attenuated”. Therefore, the partially transparent glasses corresponds to an augmented reality device), comprising: a display configured to display an image in a color display mode (Lee, “[0041] The display 150 may display thereon various types of information (e.g., multimedia data, text data, etc.) to a user. [0008] In the electronic glasses, the processor may be further configured to: in the display mode, control the transparent display to display images; in the transparent mode, control the display to enable passage of light therethrough; and in the color blindness correction mode, control the display to display thereon a specific color selected for correction of color blindness”); and
 a display mode setter configured to set a color display mode for the display, the color display mode comprising at least one personalized color display mode in a case where a user of the augmented reality device is a color recognition disorder patient and a standard color display mode in a case where the user is a normal color recognizer; wherein the display mode setter is configured to receive a target color display mode from the control device and set it as a color display mode for the display, the target color display mode corresponding to color vision sensitivity information of the user of the augmented reality device (Lee, fig.2, “[0079] An example of the color blindness correction mode is as follows. In response to the request for correction of color blindness, at step 530, the AP 210 may control the panel 262 to display thereon a specific color selected for correction of color blindness on the basis of the measurement result information of the degree and type of color blindness. [0089] As discussed hereinabove, electronic glasses and operating methods thereof in accordance with the disclosure may perform correction of color blindness on an as-needed basis, and may switch operating modes between a color blindness correction mode and a non-colorblindness correction mode. In this manner, a user may selectively utilize the color blindness correction mode. In addition, different users with different degrees/types of color vision deficiencies may each use the electronic glasses in a mode optimized for their own vision.”).
Regarding claim 21, Lee discloses An augmented reality device, comprising: the control device according to claim 9.
Lee further discloses a display for displaying an image in a color display mode; wherein the color mode acquirer sets the color display mode for the display based on the target color display mode (Lee, “[0082] in response to a user request, the AP 210 may change an operating mode of the electronic glasses from a transparent mode to a display mode, from a 
Regarding claim 22, Lee further discloses A computer storage medium comprising instructions which, when executed by a processor, enable the processor to implement the method according to claim 1 (Lee, “It will be understood that each block of the flowchart illustrations, and combinations of blocks in the flowchart illustrations, can be implemented by computer program instructions. These computer program instructions may also be stored in a computer usable or computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer usable or computer-readable memory produce an article of manufacture including instruction means that implement the function specified in the flowchart block or blocks”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 4, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150192776) in view of Kim et al. (US 20200150828).
Regarding claim 2, Lee discloses The method according to claim 1.
 wherein before querying, the method further comprises: acquiring, by the control device, the user's identity information collected by the augmented reality device; and querying, by the control device, the preset data set to obtain the color vision sensitivity information corresponding to the collected user's identity information when the collected user's identity information is comprised (Lee, “[0081] According to various embodiments, the memory 230 may store therein various kinds of color information for correction of color blindness. Respective kinds of color information for correction of color blindness may be linked to identification information (e.g., name) about individual users. For example, the AP 210 may retrieve, from the memory 230, specific color information for correction of color blindness linked to a specific name entered through the input unit 250, and then control the panel 262 to display thereon a specific color according to the retrieved color information”).
On the other hand, Lee fails to explicitly disclose but Kim discloses querying, by the control device, to determine whether the preset data set comprises the collected user's identity information (Kim, “[0186] The server 106 may compare the user identifier received from the electronic device 101 with a user identifier stored in a memory (not shown) of the server 106 and determine whether the electronic device 101 is an authenticated (or allowed) electronic device or a non-authenticated (or non-allowed) electronic device”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim and Lee. That is, adding the authenticating process of Kim to the method of Lee. The motivation/ suggestion would have been The authentication may be performed when the additional information is information that should be confidential. For example, the authentication may be performed to provide additional 
Regarding claim 3, Lee in view of Kim discloses The method according to claim 2, wherein Kim discloses determine whether the collected user's identity information is not comprised in the preset data set.
Lee further discloses initiating, by the control device, a color vision sensitivity test on the user, so as to obtain the color vision sensitivity information corresponding to the user's identity information; and judging, by the control device, whether the user is a color recognition disorder patient based on the color vision sensitivity information resulting from the test (Lee, figs 3&4, “[0070] Referring collectively to FIGS. 3 and 4, the AP 210 of an electronic device (e.g., the electronic device 200) may receive a command for executing the color adjustment application from the input unit 250. At step 310, the AP 210 may execute a color adjustment application stored in the memory 230 in response to the command. [0071] At step 320, the AP 210 may perform the measurement of the degree of color blindness in the color adjustment application”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim and Lee. That is, applying the non-authenticated process of Kim as the condition to execute the color adjustment application of Lee. The same motivation of claim 2 applies here.
Regarding claim(s) 10, 11, they are interpreted and rejected for the same reasons set forth in claim(s) 2, 3, respectively.
Regarding claim 4, Lee in view of Kim discloses The method according to claim 3.
storing, by the control device, the collected user's identity information in association with the color vision sensitivity information resulting from the test into the data set (Lee, “[0072] At step 330, the AP 210 may store measurement result information in the memory 230. Alternatively or additionally, the AP 210 may control the communication module 220 to transmit the measurement result information to any external device (e.g., the electronic device 104 or the server 106), so that the measurement result information may be stored in the external device”).
Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150192776) in view of Yang et al. (US 20060203102).
Regarding claim 5, Lee discloses The method according to claim 1, wherein the augmented reality device employs the target color display mode to display the image, has been disclosed.
On the other hand, Lee fails to explicitly disclose but Yang discloses acquiring ambient brightness information and user's visual field environment color information detected by the device (Yang, fig.3, “[0027] The video frame data is input to an external environment condition calculating unit at step 300, external brightness and colors are measured, and color compensation for the color-blind driver is performed in a color compensation unit according to a result of the measurement at step 500. [0028] First, Red (R), Green (G) and Blue (B) colors are extracted from the input video frame data at step 510, and external brightness information and an external color are extracted from the input video data at steps 520 and 525. In this case, the external brightness is calculated from R, G and B color signals that are separated from the reference image piece of the input video data, and the external color is obtained by calculating the average of R, G and B on the reference image piece.”); 
generating a compensation parameter for each sub-pixel in the image according to the color vision sensitivity information, the ambient brightness information and the user's visual field environment color information; performing compensation for a data signal of each sub-pixel according to the compensation parameter of each sub-pixel, and generating a compensated data signal; and providing the compensated data signal together with the target color display mode to the device so that the device employs the target color display mode to display the image based on the compensated data signal (Yang, figs.3&4, “[0028] Thereafter, the color is compensated for to adjust it to a color range preferred by the driver at step 530. Thereafter, the color compensation for the color-blind driver is performed by inputting the external brightness and the external color extracted as described above, and the preferred color range and degree of the driver's color blindness at step 540. In this case, the driver's preference is considered when the color-compensated video is displayed at step 550 and color information is displayed at step 600. [0032] For consistent color compensation with respect to the external colors, color compensation is performed to achieve the reference color shown in Equation 2. For color compensation according to the reference color, the difference values between the external colors and the reference colors are compared, and R, G and B difference values in pixels are calculated, so that Equation 6 is obtained”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang and Lee, to include all limitations of claim 5. That is, applying the compensation process of Yang to the augmented reality device before providing the augmented reality device with the target color display mode of Lee. The motivation/ suggestion would have been to provide a color compensation method and apparatus 
Regarding claim 6, Lee in view of Yang discloses The method according to claim 5.
On the other hand, Lee fails to explicitly disclose but Yang discloses generating, by the control device, a data signal target value for each pixel in the image according to the color vision sensitivity information, the ambient brightness information and the user's visual field environment color information, each pixel comprising a plurality of sub-pixels; and generating, by the control device, a compensation parameter for each sub-pixel according to the data signal target value of each pixel (Yang, figs.3&4, “abstract, The present invention provides a method of compensating for the colors of video frame data provided by a front camera, which includes the steps of compensating the video frame data, which is output from the camera, for external environment, such as surrounding colors and brightness, selecting a color range preferred by a user, compensating for the colors of the color-compensated video frame data according to the user's color blindness degree that was input or will be input, and transmitting external scenes, such as the front scene of the vehicle, to the user using a user interface considering user preference. [0012] another object of the present invention is to provide a color compensation method and apparatus based on the color blindness degree of the color-blind people, external brightness, external colors and contents related to the colors of external objects. [0032] For color compensation according to the reference color, the difference values between the external colors and the reference colors are compared, and R, G and B difference values in pixels are calculated, so that Equation 6 is obtained”. Therefore, R, G and B in each pixel correspond to a plurality of sub-pixels). The same motivation of claim 5 applies here.
(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150192776) in view of Anders et al. (US 20190166343). 
Regarding claim 7, Lee discloses The method according to claim 1.
Lee further discloses instructing, by the control device, the augmented reality device to output a personalized color display mode corresponding to the color vision sensitivity information (Lee, “[0079] An example of the color blindness correction mode is as follows. In response to the request for correction of color blindness, at step 530, the AP 210 may control the panel 262 to display thereon a specific color selected for correction of color blindness on the basis of the measurement result information of the degree and type of color blindness”).
On the other hand, Lee fails to explicitly disclose but Anders discloses output a plurality of options for personalized color display modes, to enable the user to determine whether the plurality of options comprise a personalized color display mode desired by the user; if yes, acquiring the personalized color display mode determined by the user; and if no, instructing, by the control device, the device to output another plurality of options for personalized color display modes, to enable the user to continue to perform the determining (Anders, figs. 6&7, “[0015] Based upon detecting the user, the system obtains information about a vision condition of the user including, for example and without limitation, color blindness, macular degeneration, etc. In embodiments, the system is configured to learn optimized display settings for the user by analyzing feedback from the user and re-rendering the display based on the feedback. [0065] As used herein, rendering the display 120 refers to selectively adjusting one or more settings of the display 120, including but not limited to resolution, color, contrast, brightness, gamma settings of the display 120. [0068] The determination may be based on comparing the user's vision condition to predefined a list of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anders and Lee, to include all limitations of claim 7. That is, adding the adjusting settings via user’s feedback of Anders to the augmented reality device to determine the optimal display mode desired by the user of Lee. The motivation/ suggestion would have been to optimized computer display rendering for user vision conditions (Anders, [0001]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150192776) in view of Kim et al. (US 20200150828), and further in view of Yang et al. (US 20060203102).
Regarding claim 13, Lee in view of Kim discloses The control device according to claim 10, wherein the augmented reality device employs the target color display mode to display the image, has been disclosed.
On the other hand, Lee in view of Kim fails to explicitly disclose but Yang discloses a compensator configured to generate a compensation parameter for each sub-pixel in the image according to the color vision sensitivity information and ambient brightness information and user's visual field environment color information detected by the device; perform compensation for a data signal of each sub-pixel according to the compensation parameter for each sub-pixel to generate a compensated data signal; and provide the compensated data signal together with the target color display mode to the device, so that the device employs the target color display mode to display the image based on the compensated data signal (Yang, figs.3&4, “abstract, The present invention provides a method of compensating for the colors of video frame data provided by a front camera, which includes the steps of compensating the video frame data, which is output from the camera, for external environment, such as surrounding colors and brightness, selecting a color range preferred by a user, compensating for the colors of the color-compensated video frame data according to the user's color blindness degree that was input or will be input, and transmitting external scenes, such as the front scene of the vehicle, to the user using a user interface considering user preference. [0012] another object of the present invention is to provide a color compensation method and apparatus based on the color blindness degree of the color-blind people, external brightness, external colors and contents related to the colors of external objects. [0032] For color compensation according to the reference color, the difference values between the external colors and the reference colors are compared, and R, G and B difference values in pixels are calculated, so that Equation 6 is obtained”. Therefore, R, G and B in each pixel correspond to a plurality of sub-pixels). The same motivation of claim 5 applies here.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150192776) in view of Han (US 20160033772).
Regarding claim 18, Lee discloses The augmented reality device according to claim 15.
On the other hand, Lee fails to explicitly disclose but Han discloses an ambient brightness sensor configured to sense the ambient brightness information; and a visual field environment color sensor configured to sense the user's visual field environment color information (Han, “[0120] The sensor unit 525 may include at least one sensor for detecting a state of the HMD device 500 or a state of the surrounding environment. For example, the sensor .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Han and Lee, to include all limitations of claim 18. That is, adding the sensors of Han to the electronic glasses of Lee. The motivation/ suggestion would have been to provide an HMD device capable of providing content via user interfaces that may be more clearly recognized by a user and a method of displaying content via the HMD device (Han, [0009]).

Conclusion
Claim 22 is not rejected under 35 U.S.C. 101 because the specification of the instant application, page 31, discloses that “Examples of storage media may comprise one or more types of non-transitory computer-readable storage media capable of storing electronic data, comprising volatile or nonvolatile memory, removable or non-removable memory, erasable or non-erasable memory, writable or rewritable memory, and so on. Examples of logic may comprise various”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        11/16/2021